AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1 -

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vy. (For Offenses Committed On or After November 1, 1987)

Eiliseo Galvez-Ramirez Case Number: 3: 19-mj-24215

‘Thomas 8. Sips

 

 

 

 

 

 

 

 

 

Defendant's Attorndy F | e E D
REGISTRATION NO, 90909298 |
THE DEFENDANT: OCT 18 2018
pleaded guilty to count(s) 1 of Complaint CLERK, U.S, DISTRICT COURT
C] was found guilty to count(s) on SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. "
Accordingly, the defendant is adjudged guilty of such counts), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
[] Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term oft,
/
PX TIME SERVED L days

Assessment: $10 WAIVED & Fine: WAIVED

kX Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L! Court recommends defendant be deported/removed with relative, charged in case

 

IT 1S ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
- of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

 

Friday, October 18, 2019
Date of Imposition of Sentence

QA sy
. Aad Ne ye tf
Received bee SN

DUSM eee HONORABLE BARRY M. KURREN |
_ UNITED STATES MAGISTRATE JUDGE

-Clerk’s Office Copy — _ | a 3:19-mj-24215

 
